—In a proceeding pursuant to CPLR article 75 to stay arbitration, Arnold Weinstein appeals from an order and judgment (one paper) of the Supreme Court, Nassau County (Winick, J.), entered November 19, 1997, which denied his motion to vacate the award and granted the respondents’ cross motion to confirm the award.
Ordered that the order and judgment is affirmed, with costs.
It is well settled that an arbitration award may not be vacated unless it is totally irrational, violative of a strong public policy, or clearly exceeds a specifically-enumerated limitation of the arbitrator’s power (see, Matter of Town of Callicoon [Civil Serv. Empls. Assn.], 70 NY2d 907; Matter of Silverman [Benmor Coats], 61 NY2d 299, 318). The award here was not irrational, did not violate any public policy, and did not exceed a specifically-enumerated limitation on the arbitrators’ powers.
The appellant’s remaining contentions are without merit. Mangano, P. J., Thompson, Santucci and Altman, JJ., concur.